Election/Restriction
This application contains claims directed to the following patentably distinct species
Species 1 (Fig. 1-3): Exercise board 
Species 2 (Fig. 4, 5): Fitness device with slot attachment means
Species 3 (Fig. 6): Fitness device with attachment means with locks
Species 4 (Fig. 7): Fitness device with arcuate tabs and slots
Species 5 (Fig. 8): Fitness device with a ring attachment means
Species 6 (Fig. 9-15): Fitness device with various attachments
Species 7 (Fig. 16-20): Fitness device with various attachments including a foot strap and handgrip
Species 8 (Fig. 21-33): Fitness device with angled ends  and various attachments
Species 9 (Fig. 34,35): Fitness device with an adapter
Species 10 (Fig. 36-39): Fitness device with a track attachment means for the adapter
Species 11 (Fig. 40): Fitness device with a threaded attachment means for the adapter
Species 12 (Fig. 41): Fitness device with a flexible attachment means for the adapter
Species 13 (Fig. 42): Fitness device with a notched attachment means for the adapter
Species 14 (Fig. 43,44): Fitness device with a wheel attachment means for the adapter
Species 15 (Fig. 45,46): Fitness device with a lever attachment means for the adapter
Species 16 (Fig. 47): Fitness device with a pin attachment means for the adapter
Species 17 (Fig. 48): Fitness device with a recess attachment means for the adapter
Species 18 (Fig. 49-50): Fitness device with angled ends and a screw attachment means
Species 19 (Fig. 51-55): Fitness device with various attachments with a clip attachment means
Species 20 (Fig. 56A-56B): Fitness device with a front wheel assembly
Species 21 (Fig. 57-58): Fitness device with a rear wheel scooter assembly
Species 22 (Fig. 59A-59B): All terrain skateboard
Species 23 (Fig. 60-62): Fitness device with snow scooter accessories
 The species are independent or distinct because the species disclose different functional and structural limitations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The different structural and functional limitations of the different species disclosed would require a separate search and consideration per species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/             Primary Examiner, Art Unit 3784